       Case 2:20-cv-01506-CJB-MBN Document 1-5 Filed 05/21/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

                                                                 CIVIL ACTION
 IN THE MATTER OF
 NEW NOMADIC SHORT SEA SHIPPING AS,                              NUMBER:
 NOMADIC CHARTERERING AS AND INTERSHIP
 NAVIGATION CO. LTD., AS OWNERS AND                              SECTION:
 MANAGERS OF THE M/V NOMADIC MILDE
 PETITIONING FOR EXONERATION FROM OR                             JUDGE:
 LIMITATION OF LIABILITY
                                                                 MAGISTRATE:




                                     LIST OF SUITS FILED

         As of the time of this filing, Limitation Petitioners are aware of only the following suits

pending as a result of the incident described in their Verified Complaint in Limitation:

           Golden Helm Shipping Co. S.A.,          United States District Court, Eastern
           and Osaka Fleet Co., Ltd., v. M/V       District of Louisiana, Civil Action
           NOMADIC MILDE                           No. 20-1453

           Cornerstone Chemical Company            United States District Court, Eastern
           v. M/V NOMADIC MILDE, M/V               District of Louisiana, Civil Action
           ATLANTIC VENUS, and Crescent            No. 20-1411
           Towing & Salvage, Inc.




                                                -1-
PD.28679029.1
       Case 2:20-cv-01506-CJB-MBN Document 1-5 Filed 05/21/20 Page 2 of 2




                                     Respectfully submitted,

                                     PHELPS DUNBAR LLP



                                     /s/ Gary A. Hemphill
                                     Gary A. Hemphill, T.A. (La. Bar #6768)
                                     Michael M. Butterworth (La. Bar #21265)
                                     William J. Riviere (La. Bar #20593)
                                     Michael Held (La. Bar #37466)
                                     Adam N. Davis (La. Bar #35740)
                                     Canal Place
                                     365 Canal Street • Suite 2000
                                     New Orleans, Louisiana 70130-6534
                                     Telephone: (504) 566-1311
                                     Telecopier: (504) 568-9130
                                     gary.hemphill@phelps.com
                                     michael.butterworth@phelps.com
                                     bill.riviere@phelps.com
                                     michael.held@phelps.com
                                     adam.davis@phelps.com

                                     ATTORNEYS FOR PETITIONERS,
                                     NEW NOMADIC SHORT SEA SHIPPING AS,
                                     NOMADIC CHARTERING AS AND INTERSHIP
                                     NAVIGATION CO. LTD., AS OWNERS AND
                                     MANAGERS OF M/V NOMADIC MILDE




                                      -2-
PD.28679029.1
